DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2020/0394953; hereinafter Kim).
•	Regarding claim 1, Kim discloses a light emitting device (figures 2-5), comprising: 
a circuit board (element 40 in at least figure 5 and ¶s 115 and 116; where ¶ 116 discusses a chip-on-glass structure); 
a plurality of substrates comprising a first substrate (element 30 in figure 5 and ¶ 116) and a second substrate (element 200 in figure 5 and “board” in ¶ 123), 
wherein the first substrate is disposed on the circuit board (note the relationship between elements 30 and 40 in figure 5 and ¶ 115), and the second substrate is disposed on the circuit board and overlapped with the first substrate (figure 5 and ¶ 123); 
a plurality of light emitting units disposed on the first substrate (elements 120-1 through 120-3 in figure 5 and ¶ 122); 
a plurality of pixel driving circuits electrically connected to the plurality of light emitting units (elements 110 in figure 3 and ¶ 115); and 
a plurality of gate driving circuits electrically connected to the plurality of pixel driving circuits (element 200 in figure 5 and ¶s 101-105), 
wherein at least a part of the plurality of pixel driving circuits or at least a part of the plurality of gate driving circuits are disposed on the second substrate (¶s 101-105).
•	Regarding claims 8 and 9, Kim discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 8:	at least a part of the gate driving circuits are disposed on the first substrate (¶ 110). 
Claim 9:	the at least a part of the plurality of gate driving circuits are disposed on the second substrate (¶ 102). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Bower et al (US 2020/0295120; hereinafter Bower).
•	Regarding claims 2, 6, 7, and 13-20, Kim discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 7:	the circuit board has a first surface and a second surface opposite to the first surface (figure 5), 
	the first substrate is disposed on the first surface, and the second substrate is disposed on the second surface (figure 5).
Claim 16:	the circuit board has a first surface and a second surface opposite to the first surface (figure 5), 
	the first substrate is disposed on the first surface and the second substrate is disposed on the second surface (figure 5).
Claim 19:	the circuit board has a first surface and a second surface opposite to the first surface (figure 5), 
	the first substrate is disposed on the first surface and the second substrate is disposed on the second surface (figure 5).
Claim 20:	the plurality of light emitting units are disposed on a surface of the first substrate opposite to another surface of the first substrate facing the circuit board (note the relationship between elements 120-1 through 120-3 and elements 30 and 40 in figure 5).
However, Kim fails to disclose the additional details of the driving circuits.
	In the same field of endeavor, Bower discloses where:
Claim 2:	the at least a part of the plurality of pixel driving circuits are disposed on the second substrate (note where element 56 in figure 19 and ¶ 53 is located on a side of element 42 opposite element 52).
Claim 6:	the at least a part of the plurality of pixel driving circuits are electrically connected to at least a part of the plurality of light emitting units through the circuit board (figure 19, in view of figures 7 and 8 and ¶ 63).
Claim 13:	the light emitting device further comprises: 
	a bridging line penetrating the second substrate (figure 19, in view of figures 7 and 8 and ¶ 63), 
	the at least a part of the plurality of pixel driving circuits are electrically connected to at least a part of the plurality of light emitting units through the bridging line and the circuit board (figure 19, in view of figures 7 and 8 and ¶ 63).
Claim 14:	the at least a part of the plurality of pixel driving circuits are disposed on the second substrate (element 56 in figure 19 and ¶ 53).
Claim 15:	the at least a part of the plurality of pixel driving circuits are disposed on a surface of the second substrate opposite to another surface of the second substrate facing the circuit board (note the relationship between elements 42 and 56 in figure 19 and ¶ 53; where “chip” in ¶ 72 includes an inherent substrate and ¶ 63 indicates that elements 62 are electrodes).
Claim 17:	the light emitting device further comprises: 
	a contact pad disposed on the second substrate (elements 62 in figure 19 and ¶ 63), 
	the at least a part of the plurality of pixel driving circuits are electrically connected to at least a part of the plurality of light emitting units through the contact pad and the circuit board (figure 19 and ¶ 63).
Claim 18:	the at least a part of the plurality of pixel driving circuits are disposed on the second substrate (element 56 in figure 19 and ¶ 53).
Claim 20	the plurality of light emitting units are electrically connected to the circuit board through a plurality of bridging lines penetrating the first substrate (figure 19, in view of figures 7 and 8 and ¶ 63).

Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:.
a.	In claims 3 and 10, where “another part of the plurality of pixel driving circuits are disposed on the first substrate”, in combination with all the limitations in all the claims from which it depends.
b.	Claims 4 and 5 are objected to based on their dependence from claim 3.
c.	In claim 11, where “the plurality of substrates further comprise a third substrate, and another part of the gate driving circuits are disposed on the third substrate”, in combination with all the limitations in claim 1, specifically where “” (note the word “or” in this claim 1 limitation).
d.	Claim 12 is objected to based on its dependence from claim 11.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Robbie et al (US 2004/0207315) disclose a display assembly in which OLEDs are located on the first side of a substrate and “at least at least part of the electronic components of the driver circuit used to drive the OLEDs of the respective tile are mounted on the [opposite] side of the printed circuit board” (see at least ¶ 23).
b.	Pan (US 2018/0190615) discloses a micro-display comprising a substrate having LEDs on a first side and control circuitry on the second side (see at least figure 5E).
c.	Goward (US 2019/0066571) disclose a display device in which LEDs, control circuitry, and driver circuitry overlap each other on different layers (see at least figure 4).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/26/2022